Russell, 0. J.
1. Whether a judgment by default will be set aside or not is a question addressed to the sound discretion of the court by which it was rendered, and this court will not, as a general rule, interfere, unless such discretion has been grossly abused. Lambert v. Smith, 57 Ga. 25; Butler v. Strickland-Tillman Hardware Co., ante, 193.
2. That the defendant failed to file a plea at the appearance term “on account of a misunderstanding between client and counsel is unfortunate, but the fact presents no legal reason why the plaintiff, who acted but in the exercise of his right, should have the legal results of his suit set aside and again enter the field of litigation.” Moore v. Kelly, 109 Ga. 798-802 (35 S. E. 168).

Judgment affirmed.


Broyles, J., not presiding.